CaSe 6219-bk-00873-KS.] DOC 2 Filed 02/11/19

Fi|t in this information to identify your case and this filing:

Kenneth

F|rst Nama

De Rosario

Last Narne

Arroyo

Middla Nama

Debtor 1

 

Debtor 2
(Spouse, if filing) Firsi Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number

 

 

 

Official Form 106A/B
Schedule AIB: Propert:y

 

Page 1 of 29

Cl check ifihis is an
amended filing

12!15

 

|n each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. |f two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or Other Real Estate ¥ou Own or t-lave an lnterest ln

 

‘l. Do you own or have any legal or equitable interest in any residence, building, landl or similar property?

Et No. GQ to i=an 2.
El Yes. Where is the property?

What is the property? Check all that app|y.
Sing|e-fami|y home

1'1' Dup|ex or multi-unit building

 

Slreet address, if available, or other description _ , '
Condominium or cooperative

Manufactured or mobile home
Land

lnvestmerit property
Timeshare

Other

 

 

City State ZlP Code

UUU|;IU|JUC|

 

Who has an interest in the property? Check one.

cl Debtor 1 only

a Debtor 2 only

[l Debior 1 and Debior 2 only

a At least one of the debtors and another

 

Cou nty

Do not deduct secured claims or exemptions Put
the amount of any secured cialms on Schedul'e D:
Credi!ors Who Have Cl'aims Secured by Froperty.

Current value of the Current value of the
entlre property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about th|s |tem, such as local

property identification number:

 

lf you own or have more than one, list here:
What is the property? Check all that app|y.

Sing|e-family home
1.2.

 

. . , , Dup|ex or multi-unit building
Street address, it available, or other description _ _ _
Condominium or cooperative
Manufactured or mobile home
Land

investment property

 

 

Timeshare
Other

City State Z|P Code

UEUUUE|UU

 

Who has an interest in the property? Check one.

l:l Debt0r1 only

n Debtor 2 only

L_..l Dei:tori and Debtcirz only

n At least one of the debtors and another

 

County

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Schedul'e D:
Credi!ors Who Heve Ci'aims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Descrlbe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this |tem, such as local

property identification number:

 

Official Form 106Afl3 Schedule AIB: Property

page 1

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 2 of 29

 

 

 

 

 

 

 

 

 

 

 

Debmr, Kenneth Arroyo De Rosario ease number miami
FirstNama Middle Narne LastNarne
What is the PF°PEFW? Ch€Ck all that aDDlV~ Do not deduct secured claims or exemptions Put
n Sin le_fam-[| home the amount of any secured claims on Scheduie D.'
1.3. g y . _ y _ Creo'itors Who Have Cl'afms Sacured by l=’ro,i:iertyl
Street address. if available, or other description Cl Dupiex or multi-unii building
a Condominium or scoperative Current value of the Current value of the
n Manufactured or mobile home entire property? portion you own?
m Land $ $
n investment property
City mate le 0ng m Timeshare Describe the nature of your ownership
n interest (such as fee simpie, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
U Debtori only
COumy m Debtor 2 only
[:| D@bio,- 1 and DEbior 2 only n Check if this is community property
m At least one of the debtors and another (See mstruct'ons)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for ali of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. ...................................................................................... ")

m Describe Your Vehic|es

 

 

 

Do you ownl |ease. or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicie, also report it on Scheo'uie G.' Executory Contracts and Unexpired l_eases.

3. Cars, vans, trucksl tractors, sport utility vehicles, motorcycles

n No
g Yes
3,1. |V|ake: Dodge
Mode|: Durango
YBE!l'! 2017
58000

Approximate mileage:

Olher information:

 

 

 

 

|f you own or have more than one, describe here:

3_2, Make: Chevy
Model: Corvette
Yea r: 2017
36000

Approximate mileage:

Other intormation:
l

 

 

Oft"iciai Form iDSA!B

Who has an interest in the property? Checi-i one.
g Debtor’i only

Cl oebior 2 only

Cl Debtor'l and Debior 2 only

n At least one of the debtors and another

l:l Check if this is community property (see
instructions)

Who has an interest in the property? Criecl< one.

2 Debtori only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Schedule AIB: Property

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Schedui'e D:
Credi'fors Who Have Ciaims Secured by Property

Current value of the
portion you own?

Current value of the
entire property?

$ 18,400.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured ciaims on Schedul'e D:
Credi`i.'ors Who Have Ciai'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 36,700.00 $ 0.00

 

page 2

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 3 of 29

 

Debior 1 Kenneth Arroyo De Rosario Case number (irknowni
Firsi Name Midd|e Nerne Last Name
3 3 Make_. HOl'lda Who has an interest in the property? Check one.
Modei: PiCJi‘ieBi' Debtori only
y _ 2017 n Debtor 2 only
eat 12000 a Debtot 1 and Debtor 2 only

Approximate mileage:

Other information:

 

 

 

 

3_4. Make:
lViodel:
Year:
/-\pproximate mileage:

Otl'ier information:

 

n At least orie otthe debtors and another

l;] Check if this is community property (see
instructional

Who has an interest in the property? Checi< one.

l;l Debtor1 only

l;l Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least One of the debtors and another

cl Check if this is community property (see
instructions)

 

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Scheo‘ule D:
Cradftors Who Haire Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 12,000.00 5 0.00 `

 

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Scheduie D:
Credi'tors Who Have Ci'aims Secured by Property

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples.' Boats, trailers, motors, personal watercrafi, fishing vesseis, snowmobiles, motorcycle accessories

l:l No
n Yes

4_14 i‘viake:
i\iiodei‘.
Year:

Oti'ier information:

 

 

 

|f you own or have more than one, list here:

4.2_ iV|al<e:
iViodel:
Year:

Other information:

Who has an interest in the property? Check one.
n Debtor 1 only

n Debtor 2 only

El Debtori and Debtor 2 only

m At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor 1 only

a Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Schedule D:
Creditors Who Have Ci'ai'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schoduie D.‘
Credi'tors Who Have Clai'ms Secured by Propeiiy.

Current value of the
entire property?

Current value of the
portion you own?

 

l;l Cl‘ieck if this is community property (see $ $
l instructions}
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages {]_(]0
you have attached for Part 2. Write that number here ')

Oflicial Form 106A/B

Schedu|e Ai'B: Property

page 3

 

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 4 of 29

Debtm Kenneth Arroyo De Rosari:

Firsi Nsme Middle Name Llsl Narne

m Descrlhe Your Persona| and Househoid items

Do you own or have any legal or equitable interest in any of the following items?

Case number rrrknownl

 

6. Household goods and furnishings
Examples: Nlajor appliances. furniture, linens, china, kitchenware

ZNo

Current value of the
portion you own?

Do not deduct secured claims
or exemptionsl

 

 

m Yes. Describe......... :

?. Electronics

Examples: Televisions and radios; audio, video, stereo. and digital equipment computersl printers, scanners; music
collections; efectronic devices including cell phones. cameras. media players, games

a No 1 , ,, M ______Wk , , ,, W__ _.h___ mm o , .

n Yes. Describe..........

l

. Collectib|es of value
Examples: Antiques and tigurines; paintings, prints, or other artwork; books, pictures. or other art objects;
stamp, coin, or basebait card collections; other coilections, memorabilia. collectib|es
a No ….___ .._...__WM ,, g l …_______..._____ _ l.…
n Ves. Describe .......... §

03

9. Equipment for sports and hobbies

Examples: Sports, photographicl exercise, and other hobby equipment bicycles, pool tablesl golf clubs, skis; oanoes
and kayaks; carpentry too|s; musical instruments

a No 2 ,,
n Yes. Describe .......... i

10. Firearms
Examples: Pistois, rifles, shotguns, ammunition, and related equipment

g No rul l \\\\\\\\\\\\\\

222 ,, m_m___-“_____..__._.............WW mm 21
l

 

 

Cl ves_ Descrsbe..........}‘

11.Clothes
Examples: Everyday clothes, furs. leather coats. designer wear, shoes, accessories

2 No ,,,

 

 

 

L_..i Yes. Desoribe..........§

12.Jewe|ry
Examp|es: Everydayjewelry, costume jewelry, engagement rings, wedding rings. heir|oom jewelry. watches. gems.
gold, silver

El Yes. Describe .......... ;

 

13. Non-farm animals
Examp.les: Dogs, cats, birds. horses

a No
m Yes. Describe ..........

l

14.Any other personal and household items you did not already list, including any health aids you did not list

ENo

 

 

i:.i ¥es. Give specific j
information.

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

Official Forrn 1DBAJB Schedule AIB: Property

 

$_O-UO

 

 

 

page 4

Case 6:19-bi<-00873-KS.] DOC 2
Arroyo

M:ddie Narne Lasl Name

m Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

Kenneth

Firsl Name

Debtor1 DB RDSal'il

 

Filed 02/11/19 Page 5 of 29

Case number crown

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptionsh
16. Cash
Exampies: Money you have in your wallet, in your home. in a safe deposit box, and on hand when you tile your petition
m No
m yes ................................................................................................................................................................ Cash: mn"mmlmmm $ 100.00
17. Deposits of money
Examples: Cheoking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutionsl if you have multiple accounts with the same insiitution, list each.
m No
n Yes institution name:
17.1. Checl<ing acoount: $
1?.2. Checking account: $
17.3. Savings account 5
1'.'.4. Savings account: $
17.5. Certificates of deposit $
17.6. Other financial account: $
171 Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firmsl money market accounts
n No
n Yes ................. institution or issuer name:
19. Non-publlc|y traded stock and interests ln incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
n No Name of entity: % of ownership:
n Yes. Give specific O°/o % 5
information about OCV
them ......................... ° % 5
0
0 /0 % $

 

Offlciai Form 106A)'B Schedule AIB: Property

page 5

Case 6:19-bi<-00873-KS.] DOC 2 Filed 02/11/19 Page 6 of 29
oebiuri Kenn€th Ai'i'OyO De ROSaril

Case number iiiimowni
Firsi Name Middla Name Lasi Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negoti'able instruments include personal checks, cashiers' checks. promissory notes. and money orders.
Non-negofr'abie instruments are those you cannot transfer to someone by signing or delivering them.

ZNO

i;i Yes. Give specific issuer namei
information about
them $

 

 

21. Retirement or pension accounts
Examples: interests in lRitiil ERlSA, Keogh, 401 (k), 403(b), thrift savings accounis, or other pension or prodt»sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E No
n Yes. List each
account separately Type of account: institution name:
401(|<) or similar plan: 3
Pension plan: $
iRA; $
Retirement account: 5
Keogh: $
Additiona| account $
Additional accounts $
22. Security deposits and prepayments

Your share of ali unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with |andlords, prepaid renf, public utilities (eiectric, gas. water). telecommunications

companies, or others

No

i:i ¥es .......................... institution name or individuai:
Eleciric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Oiher: $

23.Annulties (A contract for a periodic payment of money to you. either for life or for a number of years)
No
i;l Yes issuer name and description:
$
$

 

Official Form 106AJ'B Schedule AIB: Property page 6

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 7 of 29
Deb§m Kenneth Arroyo De Rosari¢

CaSe number tifknown]
Firsl Narrla Mi`dd|e Nama Laal Narna

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(‘l), 529A(b). and 529{b)(1).
a No
n Yes ....................................

institution name and descriptionl Separate|y file the records of any interests.‘i1 U.S.C. § 521(c):

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ENo

m Yes. Give specific

§
information about them....§ § $
tt , ,wn ,W.WW,WW,., , sat t _ __V_____._._._.“.____m___..,_~..

26. Fatents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: lnternet domain names, Websites, proceeds from royalties and licensing agreements

-No

l;l Yes. Give specific §
information about them....E § $

27. Licenses, franchises, and other general intangibles
Exampies: Eluilding permits. exclusive licenses, cooperative association holdings, liquor licenses. professional licenses

1 $_~_.

n Yes. Give specific §
information about them....§
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions

 

 

28. Tax refunds owed to you
No

 

"`"" _ _i
n Yes. Give specific information § § Federa|
about them, including whether § §
you already filed the returns § t State:
and the tax years. ....................... § §
§ ‘ Locai
E

 

29. Family support
Examples.' Past due or lump sum alimony, spousal support, child support. maintenance divorce settlement property settlement

.No

 

     

 

‘ _ _ _ v .W …W , umw mm m hm_m____!
m Yes. Give specific information...i......... §
§ Alirnony: $
Maintenance: $
t
> Support: $
§ Divorce settlement $
§ Property settlement $
i
30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments. disability benefits, sick pay. vacation pay, workers' compensation,
Social Security benefits; unpaid loans you made to someone else
2 No _ " __W _____ _ _ __ _ ___ ___
n Yes. Give specific information ............... § §

  

Otficial Form 106AIB Schedu|e AfB: Property page 7

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 8 of 29
Debtorl Kenneth Arroyo De Rosari' Case number irric.-iown)

Flist Narne Middle Name Last Narne

 

 

31. interests in insurance policies
Exampies: Heaith, disability, or life insurance', health savings account (HSA}; credit, homeowner‘s, or renter's insurance

ENo

n Yes. Nams the insurance company

§ 1 , Company name: Beneficiary: Surrender or refund value:
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trost, expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died.

ENo

n Yes. Give specific information............. § §
§

 

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies.' Accidenis, employment disputes, insurance claims, or rights to sue

ENO
§

l:l Yes. Descri'be each claim. §
l $

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

ENo
l

m Yes. Describe each claim. ....................

 

 

35.Any financial assets you did not already list

No § " “ n '* “'"" *'
El Yes. Give specific information ............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... ') $ 100'00

 

 

 

m Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

 

3?.Do you own or have any legal or equitable interest in any business-related property?
2 No. co to Part s.
n Ves. Go to line 38.
Current value of the

portion you own?

Do not deduct secured claims
or exemptions

SB.Accounts receivable or commissions you already earned

m No
ij Yes. Describe......

 

 

§ iiiiiii

 

39. Office equipmentl furnishings, and supplies
Exampies: Business-re|ated computers software moderns, printers. copiers, fax machines rugs, telephones desks, chairs, electronic devices
n No
i

cl Yes. Describe ....... l §$

 

 

 

Off“icial Form 106AfB Schedule AIB: Property page 8

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 9 of 29

Debtori Kenneth Arroyo De Rosari' Case number ¢irimewii)

 

 

Finsl Name M`iddle Nama LastNarno

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

n NO w t ......... u…… m _ … .. .......... ... ....,........... _ . `. t t ... _ .`_._ . . . t , `,`…… w ……… …H… t w ……H… …………… H……,. .........`...
l;l Yes. Describe______.§ §$
l

       

41.|nventory
cl No i_ _E
El Yes. Describe ....... §

   

   

   

42. interests in partnerships orjoint ventures

cl No

ij Yes. Describe ....... Name of entity % ar ownership:
% $
% $
% $

 

 

 

43. Customer lists, mailing lists, or other compilations
n No
C] Yes. Do your lists include personally identifiable information las defined in 11 U.S.C. § 101(41A))?

Cl No
n Yes. Describe ........ § §
§ i

see s.… __ s ,.....,.._ ,_ ____

 

 

44.Any business-related property you did not aiready list
i;l Nc

m Yes. Give specific
information

 

 

 

 

 

 

686969€1969€6

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here .................................................................................................................................................... ')

 

0.00

 

Describe Any Farm- and Commercia| Fishing-Related Froperty You own or Have an lnterest ln.
if you own or have an interest in farmiand. list it iri Part 1.

 

46_ Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
n Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47. Farm animals
Exarnpies: Livestocl<, poultryl farm-raised fish

a No
n Yes _ _. ._.__...__._ _ . .__._.... _. .. __ ___________ _ _____ _ _ _ _ __ __

f
t
§

l_ , ....................... ____ _ _

 

Officiai Form ‘l{ioAfB Schedule AiB: Property

page 9

 

Case 6:19-bl<-00873-KS.] Doc 2 Filed 02/11/19 Page 10 of 29

mewa Kenneth Arroyo De Rosaril

Firs\ Nama Mlddie Nama Lasl Name

Case number (irknuw»)

 

43_ Crops_either growing or harvesth

m Yes. Give specific l
information__..________§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

._ .H..A ne 7 , 7 n jr r,i,,,,, en ............ $
49_ Farm and fishing equipment, impiements, machinery, fixtures, and tools of trade
m No
m Yes l
l , __ l $
50_ Farm and fishing supplies, chemicais, and feed
a No
m Yes .......................... j * j
51_Any farm- and commercial fishing-related property you did not already list
m No
Ci Yes. Give specific l 7 7 7
information _____________ § $
52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $ O_O(]
for Part 6. Write that number here .................................................................................................................................................... -)
Describe AII Property You Own or Have an interest in That You Did Not List Ahove
53_ Do you have other property of any kind you did not already iist?
Exempies: Season tickets. country club membership
n NO _ __ _ __ . __ _ _ _ __ __ __ _ _ _ __ __ _ _ _ ___ ________________.§
Cl Yes. Give specific _ j
information _____________ l 1
l
1l _ 4 n j _ v m m _l
54. Add the dollar value of ali of your entries from Part 7. Write that number here _________________________________________________________________ -) 0‘00
List the Totals of Each Part of this Form
55.Part 1: Totai real estate, line 2 ______________________________________________________________________________________________________________________________________________________________ ') $ O'OO
56_Part 2: Totai vehicles, line 5 $ 0`00
57. Part 3: Total personal and household items, line 15 $ O'OO
58_ Part 4: Totai financial assets, line 36 $ 100'00
_ _ . 0.00
59_ Part 5. Totai business-related property, ime 45 $
EO_Part 6: Totai farm- and fishing-related property, line 52 $ 0'00
61_Part 7: Totai other property not listedl line 54 + $ 0-00
62.Tota| personal property. Add lines 56 through 61. l $ m O'OO§ Copy personal property total -) + $ loo-00
i _ _
63.Total of all property on Schedule A)'B. Add line 55 + line 62.... ........................ ..... $ 100'00
Of‘l`lciai Form lOSA/B Schedule Ai'B: Property page 10

 

 

 

Case 6:19-bl<-00873-KS.] Doc 2 Filed 02/11/19 Page 11 of 29

Fiil in this information to identify your case:

centum Kenn€ih Arroyo De Rosario

Firsi Name Middis blame Lasl Name

Debtor 2
(Spcuse, rffi|ing) FirstName minute Name Last Nama

 

Uniied States Bankruptcy Court for the;|\liidd|e DiSti'iCl Of FlOrida

class number L_..l Check if this is an
l "°“'“’ amended filing

 

 

 

Officia| Form 1060
Schedule C: The Property ¥ou Claim as Exempt 12;15

Ele as complete and accurate as possib|e. |f two married people are nling together, both are equally responsible for supplying correct information
Using the properly you listed on Schedule A/B: Property (Offlciai Form 106A/B) as your source. list the properly that you claim as exempt. if more
space is needed, nil out and attach to this page as many copies of Part 2: Additr'onal Fage as necessary On the top of any additional pages, write
your name and case number (if known).

 

For each item ot property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Aiternatlve|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicabie statutory limit. Some exomptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m ldentify the Property You Claim as Exempt

1. Which set of exemptions are you ciaiming? Check one only, even if your spouse is filing with you.

g You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3}
n You are claiming federal exemptions 11 U_S_C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Briel
description: $ m $
Line from L:l 100% of fair market value. up to
Schedule A/B,- any applicable statutory limit
Brief
description: $ m $
|_ine from n 100% of fair market value, up to
Schedule A/B,- _‘ any applicable statutory limit
Brief
description: $ m $
Line from \;l 100% Offair market valuel up to
Schedule A/B,~ any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $155,675?
(Subject to adjustment on 41'01/16 and every 3 years after that for cases filed on or after the date of adjustment.)

UNO

|;l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
l;l No
m Yes

Ofncial Form 1060 Schedule C: The Property You Claim as Exempt page 1 of__

Case 6:19-bk-00873-KS.] Doc 2 Filed 02/11/19 Page 12 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debior 1 Kenneth Arroyo De Rosario Case number urinan
Fil’SlName Midd|s Namo LaaiNama
m Additionai Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: -__ $ n $
Line from l:l 100% of fair market value. up to
Schedule A/B_- any applicable statutory limit
Brief
description: _ $ m $
Line from n 100% of fair market value, up to
Schedule A,/B_- _ any applicable statutory limit
Brief
description: 5 m $
|_ine from \:l 100% of fair market value. up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: $ m $
Line from \;l 100% of fair market value. up to
Schedule A/B; any applicable statutory limit
Brief
description: $ |;l $
|_ine from cl 100% of fair market value, up to
Schedule A/B,- __ any applicable statutory limit
Brief
description: _ $ n $
L_ine from E] 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: _ $ cl $
|_me from El 100% of fair market value. up to
Schedule A/B,~ any applicable statutory limit
Brief
description: ---_-_-_ 3 n $
|_ine from l:l 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: _------ $ |;l $
|_ine from Cl 100% of fair market value. up to
Schedule A/B_- __ any applicable statutory limit
Brief
description: _- $ |;l $
Line from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: ___-_- $ cl $
|_ine from n 100% of fair market vaiue, up to
Schedule A/B: _~_-- any applicable statutory limit
Brief
description: ----___-------- 5 n $
|_i;qe from n 100% of fair market value, up to
Schedule ,ft/B_l _ any applicable statutory limit

 

Ofticia| Form 1060 Schedule C: The Property ¥ou Claim as Exempt page 2_ of_

Case 6:19-bk-00873-KS.] Doc 2

Filed 02/11/19 Page 13 of 29

Fiil in this information to identify your case:

Kerlneth

Fiist Narne

Debtor 1

Det>tor 2

Arroyo
M lddla N sine

De Rosario

Las\ Nan'ia

 

(Spouse, if iiii`ng) FirsiNama

Uniied States Bankruptcy Coun forihe: |V|idd|e District of Florida

Case number

Middla Name

Lasi Name

El

 

ill knownl

Officia| Form 106D

 

 

El check irihis is an

amended filing

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, copy the Addltionai Page, till it out. number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1_ Do any creditors have claims secured by your property?
El No_ Check this box and submit this form to the court with your other schedulesl You have nothing else to report on this form.

M ¥es. Fiil in all of the information below.

m List Aii secured claims

12l'15

 

 

 

 

 

 

 

 

 

 

7 _ Columrl A Column B Column C
§ 2. List all secured ciairns. if a creditor has more than one secured ciaim, list the creditor separately Am°um of cla\m Va|ua of collateral unsecured
' for each ciaim. if more than one creditor has a particular claim, list the other creditors in Part 2. D° notdeduct me _¢ha¢ supports this _ pol-gm
As much as possibie, list the claims in alphabetical order according to the creditors name. value ogoo[iateral, claim ii any
COmpaSE-, Bank Describe the property that secures the claim: $ 72'428'00 $ 36'700'00 $ 0'00
§ Creititofs Name lm "" 'M" '
PO Box 11631 2017 Chevy Corvette
Number SllBBi i____ __
As of the date you flie, the claim ls: Check ali that appiy.
l ' g Contingent
Blrmingham AL 35202 C| unliquidated
City State ZlP Code n Dispuied
Who owes tile debt? Che¢k one. Nature of lien. Check ali that apply.
n Debl°r 1 Onil’ v Ari agreement you made (such as mortgage or secured
l:l DebtorZonty CBF|°a")
E| Debtor 1 and gebtor 2 only l;i Statutory lien (such as tax iien, mechanics |ien)
ii At least one of the debtors and another n Judgmenf lien from a lawsuit
n Other (inc|uding a right to offsel)
Cl Check if this claim relates to a
§ community debt
§ _il'late debt was incurred Last 4 digits of account number _ _ H__ _
§iz-r`|'[) Auto Finance Describe the property that secures the ciaim: $ 49»209-00 $ 181400-00 $ 0-00

 

Creriitoi’s blame

PO Box 16039

 

 

 

Number Street
Lewlston iViE 04243
City Staie ZlPCode

Who owes the debt? Check one_
§ w Debior1 only
l:l Debior 2 only
‘ El center 1 and center 2 only
n At least one of the debtors and another

Cl check ii this claim relates to a
community debt

_VDate debt was incurred

Add the dollar value of your entries in Coiumn A on this page. Write that number here:

Officla| Form 1060

 

 

 

2017 Dodge Durango

 

 

Schedule D: Creditors Who Have Claims Secured by Property

As of the date you fi|e, the claim is: Check ali that app|y.
g Coritingent

Cl unliquidated

n Disputed

Nature of |ien. Check all that apply_

g An agreement you made (such as mortgage or secured
car |oan)

n Statutory lien (such as tax iien. mechanics iien)

m Judgment lien from a lawsuit

Ei other (including a right le arisen

Last 4 digits of account number _

pti

page 1 of 2_

 

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 14 of 29

named Kenneth Arroyo De Rosart`o

Case number itrknawn)
FlrSt Nal'l'l€ MlddlB NB|TlB LES\ Nd.mB

 

Addltl°na| Page n n n n v n CO!L|'!TIIIA CG[UmIi B `COiUmi|‘| C

Amountof claim Value of collateral Unsect.tred

After listing any entries on this page, number them beginning with 2.3, followed D° notdeduct the that supports mls ool.llon

by 2.4, and so forth.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

vaiuo of collateral. claim it any
Amei'icai'l Honda Finance Descr|be the property that secures the claim: $ 17'099'00 $ 12'000'00 $ 0'00
' Creditor’s Name
PO Box 7829 2017 Honda Piorieer
Ni.lmber Street §
t
As of the date you file, the claim is: Check all that apply.
Phil€ideiphia PA 19101 m Contingent
city state zlP code |;l unliquidated
n Disputed
Who owes the debt? Checi< one. Nature of lisn. Check all that app|y.
g D€bf°l'i On|tl' m An agreement you made (suc:h as mortgage or secured
m Debtor 2 only car loan)
n Doblol- -l and Deblor 2 only n Statutory lien (such as tax |ien, mechanics liol'l)
Cl At least one of the debtors and another m J'-ldgm€nf lien from 3 lawsuit
|.] other iinciucting a right tn arisen
i;l Check |f this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _ _
___] Descr|be the property that secures the ctaim: $ $ $
Credltor's Nat'ne

 

 

 

Number Street § §

As of the date you filel the claim ls: Check all that apply.
i:l Contingent

El unliquidated

C`tty Stale ZlP Code n Dlspuled

Who owes the debt? Check orte.

 

 

Nature of |ien. Check atl that app|y.

 

 

n Debtm 1 only i;l An agreement you made (such as mortgage or secured

i;l Debtor 2 only car loan}

D Debtor1 and Debtor 2 only El Statutory lien (such as tax iien| mechanics iien)

n Ai i@aSt Oi't€ 01 the debtors and another n Judgmer\i lien from a lawsuit
l:l n ' d' a rt nl to orrset

n Check if this claim relates to a Ot er (mc|u mg g )

communlty debt
Date debt was incurred Last 4 digits of account number _ _ _ _
m Describe the property that secures the claim: $ $ $

 

 

Credilor's Name

 

`>

 

 

 

 

 

Number Sirset
As of the date you file, the claim is: Check all that app|y.
n Contingent
city state ziP code l;l unliquidated
cl Disputed
Who owes the debf? Check cna Nature or lien. check ali that eppty.
l:l Debtor 1 only i:l An agreement you made (such as mortgage or secured
n Debtor20nty Car|oan)
[| Del:,lort_ and Deblol- 2 Only n Siatutory lien (such as tax lien. mechanics lien)
0 At least one of the debtors and another n Judgmem lien from a iaWSuii
n Other {inciuding a right to offsei)
El Check if this claim relates to

community debt

Date debt was incurred Last 4 digits of account number_

 

Add the dollar value of your entries ln Column A on this page. Write that number here: $ 17,099.00

 

 

li this is the last page of your form, add the dollar value totals from all pages. 138 736'00
Write that___t_t__u_r_l_‘lbe__r h.ert-):l ,, .. t t $_'-

 

Oi“fic'la| Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property pagez_ of2_

Case 6:19-bl<-00873-KS.] DOC 2

Fi|| in this information to identity your case:

nebwm Kenneth Arroyo De Rosario

Filed 02/11/19

 

First Name Midd|e Name Last Nam-

Clebtor 2

 

(Spcuse, itHling) FirsiName Middla Narne LaslName
United States Bankruptcy Court for the: |Vliddle Distt'ict Of F|Di'ida

Case number
tit known]

 

 

 

Officia| Form 106E/F

 

Page 15 of 29

Schedule EIF: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Officiai Form 106NB) and on Schedule G: Executory Contracts and Unexpired Leases (Ofiicial Form tDSG). Do not include any
creditors with partially secured claims that are listed ln Schedule D: Credr'tors Who Have Claims Secured by Property. If more space ls
needed, copy the Part you needl fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

m List All of ¥our PRIOR|TY Unsecured Claims

t. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
m Yes.

EI check if this is an
amended H|ing

12I15

2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. |f a claim has both priority and nonpriority amounts. list that claim here and show both priority and
nonpriority amounts. As much as possibie, list the claims in alphabetical order according to the creditors name. |f you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.
(For an explanation of each type of c|alm. see the instructions for this form in the instruction booklet.)

 

2.‘1

 

 

 

Prion`iy Crediior's Nama

Last 4 digits of account number _

When was the debt lncurred?

 

 

 

Totai claim

Prlortty
amount

Nonpriority
amount

 

Nurnber Streel
As of the date you filel the claim is: Check all that applyl

city state ziP code m C°m'ngem

. n Un|iquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
El Debtor 2 only Type of PRlOR|T‘( unsecured claim:
a Debt°r 1 and Debt°r 2 only n Do:nesiic support obligations

m At least one of the debtors and another m
El Check if this claim is for a community debt n

ls the claim subject to offset? intoxicated
El Na a Othar. Specify
m Yes_

Last 4 digits of account number _

Priority Creditor's Name

Claims for death or personal injury while you were

Taxes and certain other debts you owe the government

 

When was the debt incurred?

 

$

As of the date you file, the claim is: Check all that app|y.

 

 

Number Streel

n Contingeril
city state zia code Cl unliquidated
who incurred the dean check one. n O*Sl°uted

n Debtort only

m Debtor 2 oniy

\;l Debtor‘l and Debtor 2 onty

n Ai least one of the debtors and another

U Check if this claim ls for a community debt

intoxicated
ls the claim subject to offset? \;l Other. Specify
m No
._.E' Yes

 

Oft"icial Form 106E/F

Typa of PR|OR|TY unsecured claim:
n Domestic support obtigations

n Ciaims for death or personal injury while you were

n Taxes and certain other debts you owe the government

 

Schedule EIF: Creditors Who Have Unsecured Claims

page 1 of __

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 16 01 29

Kenneth

Firsl Nalna

Debtor 1 Arrol/O

Mt`ditle Name

Last Nama

De Rosario case number miami

mem PR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this pale, number them beginning with 2.3, followed by 2.4, and so forth. Totai claim Priority Nonprlority
amount amount
Last 4 digits of account number _ _ _ $ $ $
Priority Crettitor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that app|y.
C] Contjngent
city state zip code lIl unliquidated
n Ds'sputed
Who incurred the debt? Check one.
l;l Debtor 1 only Type of PR|OR|TY unsecured claim:
D
n ebtor 2 only El Domestio support obligations
n Debtori and Debtor 2 only .
l:l Taxes and certain other debts you owe the government
cl At least one of the debtors and another _ . . .
El Claims for death or personal injury while you were
n Check if this claim is for a community debt '"t°X'Cath
cl Other. Specify
ls the claim subject to offset?
cl No
. cl Yes
Last 4 digits of account number _ __ _ _ 5 5 $
Prion'ty Crediior’s Nlrne
When was the debt incurred?
Nurnber Struet
As ofthe date you file, the claim is: Check all that appiy.
n Contingent
city state zip code l;l unliquidated
n Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 only a Domestic support obligations
l;l Debtor 1 and Debtor 2 only l
n Taxes and certain other debts you owe the government
n At least one of the debtors and another . . . .
m Claims for death or personal injury while you were
l:l Check if this claim is for a community debt ‘m°x'°ated
El other specify
ls the claim subject to offset?
l:l No
' m Yesw
Last 4 digits of account number _ _ _ $ 5 $

 

Prlority Credilofs blame

 

Numbar Stroot

 

 

City Stata ZlP Code

Who incurred the debt? Check orie.

m Debtor1 only

l:l Debtor 2 only

n Debtor 1 and Debtor£ only

cl At least one of the debtors and another

l;l Check it this claim is for a community debt

ls the claim subject to offset?

n No
Cl Yes

Official Form 106E/F

 

When was the debt lncurred?

As of the date you file, the claim is: Check all that app|y.

n Contingenl
a Unliquidated
El oisputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

 

intoxicated
Other. Specify

E| Cll:]lj

 

 

Schedule EIF: Creditors Who Have Unsecured Claims

 

Case 6:19-bi<-00873-KS.] Doc 2 Filed 02/11/19 Page 17 of 29

Debtori Kenneth Arroyo

De Rosario

Case number tittnttwni

 

Fiiltl Name Middia Name Last Name

m List All of Your NONPR|OR|TY Unsecured Claims

 

3. Do any creditors have nonprlor|ty unsecured claims against you?

l:l No. You have nothing to report in this part. Submit this form to the court with your other schedulesl

z Yes

4. List all of your nonprlority unsecured claims iri the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim |isted. identify what type of claim it is. Do not list claims already
included in Part ‘l. lt more than one creditor holds a particular claim. list the other creditors in Part 3.if you have more than three nonpriority unsecured

ciaims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

T°“l¢'alm __
Synchomy Bank Last4 digits of account number_ _ _ _ 2 263 00
Nonpr|ority Creditor's Name $_’§
140 iNei(i\§,a Spi.ii.igS Road When was the debt incurred? 5
Number Street
Longwood FL 32779
city state zip code As of the date you file, the claim is: Checl< ali that apply.
n Contingent
Who incurred the debt? Check one. E| Uniiquidaied
2 Debtori only g Disputed
n Debtor 2 only
l:l Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m At least one of the debtors and another cl Siudeni ioans
E| Check if ti.iis ciaim is for a community dam L__l Ob|igations arising out ofa separation agreement or divorce
that you did not report as priority claims
15 the Claim s'-'liilec't to cf‘fset? El Deth to pension or profit-sharing plansl and other similar debts
El No M othor. specify Credit Cards
a Yes
Capital One Bani< USA Last4 digits of account number _ _ _ _ $____M§§
Nonpriortty creditors Name When was the debt incurred? 1
PO Box 71083
Number Slreei
Chai.iotie NC 28272 As of the date you fitel the claim is: Checit a|| that apply.
Clty Slal° ZlP C°d° n Contingent
Who incurred the debt? Check one. n U"liqlildafed
a Debtor1 only q D'sputed
m Debtor 2 only _
n Debiori and Debtor 2 amy Type of NONPR|OR|TY unsecured claim:
m At least one cl the debtors and another n Student loans
Ob igaliorts arising out o a separation agreement or divorce
Ci l t
cl Check if this claim is for a community debt ihai you did not repori as priority Ciaii-ns
is the claim subieci to offset-ii m Debis to pension or profit-sharing plans, and other similar debts
El No E' othor. specify Credit Cards
m Yes
Credlt One Bal’ll< Last 4 digits of account number _ _ _ _ 980 00
Nonpriority Creditor`s Name $_'

PO BOX 60500

 

 

Number Street
City of industry CA 91716
City State ZlP Code

Who incurred the debt? Ciieck one.

q Debtor ‘i only

Cl Debtor 2 only

n Debtor‘i and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

is the claim subject to offset'i'
m No
g Yes

Oi“iicial Form 106E/F

When was the debt incurred?

As of the date you tile, the claim is: Check all that apply.

g Contingeni
Cl Unliquidaied
U Disputed

Type of NONPR|OR|TY unsecured claim:

n Siudent loans

l;l Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

Cl Debts to pension or proHt-sharirig pians, and other similar debts

g Gther. Specify Cl'Edl'[ C&l'd

 

Schedule EIF: Creditors Who Have Unsecured Claims

page __ of _

Debtor ‘i

Case 6:19-bi<-00873-KS.] Doc 2 Filed 02/11/19 Page 18 of 29

De Rosario

Last Name

Kenneth Arroyo

Firsl Name Mtddla Name

Case number iiiknowni

¥our NONPR|OR|TY unsecured Claims - Continuatlon Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

Totai claim

 

 

 

 

 

 

 

 

 

 

 

 

4.4
Niei.i.ick Bank Last 4 digits of account number _ _ _ ____, 5 417 OO§
Nonprlority Credltor's Name
PO BOX 660702 When was the debt incurred?

Number Sireet . As f th d f_| _
Da"as TX 75266 o e ate you l e, the claim ts. Check all that apply.
city state ziP code i;l Contingent

_ n Un|iquidated
Who incurred the debt? Checi< one. g Dispuied
n Debtor 1 only
l:l Debtor 2 only Type of NONPRlOR|TY unsecured claim:
g petition and Debtorz only i;i Smdeni loans

t east one of the debtors and another a Obligattons arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you did not re?ort as pnomy c|§"ms _

n Debts to pension or profit-shaan plans, and other similar debts

ls the claim subject to offset? E| Other_ gpgcify Cl'eCllt Cal‘Cl
El No
g Ves

4.5

4 Kenneth isasi Last4 digits of account number _ _ _ _ $ 5,402.00§
Nonpriority Creditoi”s Name

Wh th d bti d?
9119 Pecky Cypress Way an was E e "°""°
Number Street
Oriando FL 32836 As of the date you file, the claim is.l Check all that apply.
Ciiy state ziP code El contingent
§ l;l Uniiquidated
Who incurred the debt? Check one. ij Dispuied
l;l Debtor 1 only
l:l Debtor 2 only Type of NONPR|OR|T¥ unsecured claim:
g Debtor 1 and Debtor 2 only n Siudeni wang
At least one of the debtors and another m Obilgations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d[d not report as monty c|.a'ms _ _
El Debts to pension or profit-sharing plans. and other similar debts
is the claim subject to offset? i;| Oiher_ Specify
n No
CI ¥es
l_| _ t
Last 4 digits of account number _ _ _ _
Nonpi'iority Creditors Name
When was the debt incurred?
Number Street , _
As of the date you file, the claim is: Check ali that apply.
Ciiy Slate ZlP Code n Contingant

Orhcial Form 106E/F

Who incurred the debt? Cheok one.

n Debtori only

l:l Debtor 2 only

m Debtor1 and Debtor 2 only

l;l At least one of the debtors and another

E] Check if this claim is for a community debt

ls the claim subject to offset?

m No
m `i’es

El uniiquittated
D Dispuied

Type of NONPR|OR|TY unsecured claim:

n Stucient loans

l;l Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

n Deth to pension or profit-sharing plans, and other similar debts
n Other. Specify

 

Schedule EIF: Creditors Who Have Unsecured Claims

page _ oi _

Debtor 1

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 19 01 29

Kenneth

First Name Middla Name

Arroyo

Last Name

De Rosario

Case number iiiimown)

m;ist Others to Be Notified About a Debt That ‘{ou Already Listed

§ 5. Use this page only if you have others to be notified about your bankruptoy, for a debt that you already listed in Parts 1 or 2. For

2 example, if a collection agency is trying to collect from you for a debt you owe to someone elsel list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than orie creditor for any ofthe debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor‘?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one)'. Cl Part 1: Creditors with Priority Unsecured Claims
Number 5"5€\ Cl Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number _ _ ___
_ Ci_ty1 S_t_al_e Z|PCode 7 _ `_ _ k M ` W_ w d
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
N“mi’°’” S""e‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _
ciiy stale zii=l code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): l;l Part 1: Credilors with Priority Unsecured Claims
Numbe S"€e‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _
C"t‘ S‘Eie__ Z'P C°_da _______ ___ _.-_. __ __ ____ ,__ __ _ _ ____
On which entry ln Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check orie): l;l Part 1: Creditors with Priority Unsecured Claims
Number Sf'eef i:l Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ ___ _
City State ZlP Code
On which entry in Part 't or Part 2 did you list the original creditor?
Name
Line of (Check one): l:l Part tr Creditors with Priority Unsecured Ctaims
Number Sf'eei a Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _
Q_Hy State ZlP Code
On which entry ln Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number 5"€9‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ ____
City State ZlP Codo mm h HMWTW ‘_`vm_`_m ____‘__ r________ A___
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priorlty Unsecured Claims
s
Number treat El Part 2: Creditors with Nonpriority Unsecured
Claims
C_“y male ZlP owe Last 4 digits of account number __ _ ___ _

Official Form lDBE/F

Schedule ElF: Credltors Who Have Unsecured Claims

 

page _ of _

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 20 01 29

Debtor 1 Kenneth Arroyo

De ROSai'lO Case number iiiimowrii

Flrsl Name Midd|e Name Last Name

-Add the Amounts for Each Type of Unsecured Claim

6. Totai the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, § 159.
Add the amounts for each type of unsecured claim.

Totai claim
_ D ' .
Tota| claims 6a omestic support obligations 6a 3 O_OO
from Part 1 6b. Taxes and certain other debts you owe the
government Sb. $ O_OO
Sc. Claims for death or personal injury while you were
intoxicated Sc. $ O_()O
6d. Other. Add all other priority unsecured ciaims.
Write that amount here. 6d. + $ O_OO
Be. Tota|. Add lines 63 through 6d. 6e.
$ 0.00
Totai claim
Tota| claims Bf. Student loans Sf. $ 0_00
from part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 00
claims dg. $ '
6h. Debts to pension or profit-sharing plans. and other
similar debts Gh. $ 0.00
6i. Other. Add all other nonprlority unsecured claims.
Write that amount here. 6i. 'l' $ 5i4i1-OO
61. Total. Add lines Bf through Bi. 61. $ 5141 1_00

Official Form 106E1'F

 

 

 

 

 

 

 

 

 

Schedule Ei'F: Creditors Who Have Unsecured Claims

page _ of _

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 21 of 29

Fiil in this information to identify your case:

Debtor Kenneth ArrOyO De Rosario

Firsl Name Mtdd!e Name Last Name

Debtor 2
(Spause lf tiiing} Flrsl Name Mldd:a Name Last~ama

 

Uniteci States Bankruptcy Court for the: Middle DiStrlct of F|orida E

Case number . . .
urknown) n Check lf this ls an

amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

 

1. Do you have any executory contracts or unexpired leases?
No. Checl< this box and me this form with the court with your other schedulesl You have nothing else to report on this form.
Cl Yes. Fiil in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Officia| Form 106AIB).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rentr vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

:2.1

 

Name

 

Number Street

 

City Slate ZlP Code

2.2

 

Name

 

Number Street

 

.Ci.t¥....... .. .. .S‘ate Z'P C‘,?d,,‘§

2.3`

 

Name

 

Number Street

 

C':ty State Z|P Code

 

.2.4'

 

Name

 

Number Street

 

Ctty State ZlP Code
_2.5

 

Name

 

Number Street

 

City Slate ZlP COde

official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 ot__

named Kenneth

Arroyo De Rosario

 

Flrst Name

Last Name

- Addltlona| Page if ¥ou Have More Contracts or Leases

Person or company with whom you have the contractor lease

 

Name

 

Number

Street

 

City

State

ZlP Code

 

NBmB

 

Number

Street

 

City

State

ZlP Code

 

Name

 

Number

Street

 

Cily

Sta[e

Z|F' Code

 

Name

 

Number

Street

 

city

 

State

ZlP Code

 

Name

 

Number

Street

 

City

 

State

ZlP Code

 

Name

 

Number

Sireet

 

City

State

Z|P Code

 

Name

 

Number

Street

 

City

 

State

ZlP Code

 

Name

 

Number

Street

 

City

Officia| Form tUEG

State

ZlP Code

Schedule G: Executory Contracts and Unexpired Leases

Case number (rrlmawn;

Case 6:19-bl<-00873-KS.] DOC 2 Filed 02/11/19 Page 22 of 29

What the contract or lease is for

 

page ___ of

CaSe 6219-bk-00873-KS.] DOC 2 Filed 02/11/19

Fi|| in this information to identify your case:

Kenneth

First Name

Arroyo
Middle Name

Debtor 1

Debtor 2

De Rosario

Last Name

 

(Spousa, if illing) Firsl Name Mldula Name

LaSi Nam€

united sales aankruprcy counfor rhe; Midd|e District of F|Orida §

Case number

 

llf|<rlown)

Official Form 106H

 

 

Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page. fill lt outl
and number the entries in the boxes on the |eft. Attach the Add|tional Page to this page. On the top of any Additional Pages, write your name and

case number (if known}. Answer every question.

1. Do you have any codebtors? (|f you are filing a joint case, do not list either spouse as a codebtor.)

2 No
El Yes

Page 23 of 29

El Check lfthls ls an
amended filing

12/15

 

2. Wlthln the last 8 years, have you lived in a community property state or territory? (Communr'ty property states and territories include
Arizona. California, ldaho. Louisiana, Nevada. New Nlexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Ei No_ Go to line 3.

m Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UNo

m Yes. in which community state or territory did you live?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State

ZlP Code

. Fiil in the name and current address of that person.

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D). Schedule E/F (Officlai Form 106EIF), or Schedule G [Officlal Form 1066). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

 

Name

 

Numblr Slreei

 

 

3.2

 

 

 

City _ _ _ _ _ __ Siate `

le=‘ `Code

 

Name

 

Number Street

 

City Slaie

 

3.3

 

 

 

ZlP Code

 

Name

 

Number Sireei

 

City Siate

Of‘Hcial Form 106H

.§lP Code

Schedule H: ¥our Codebtors

Column 2.' The creditor to whom you owe the debt

Check all schedules that appty:

Cl Schedule D, line
Cl Schedule EIF, line
Cl Schedule G, line

Schedule D, line
Schedule EIF. line
Schedule G, line

UUU

Schedule D, line
Schedule E/F, line
Schedule G, line

UE|U

 

 

page 1 of _

Case 6:19-bl<-00873-KS.] DOC 2

Debtor 1 Kenneth Arroyo De Rosario

Firsi Name Midd|e Name Last Name

- Additional Page to List More Codebtors

Column 1:Your codebtor

Flled 02/11/19 Page 24 of 29

Case number (irimawni

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

El Schedule D, line

 

Name

i:l Schedule EIF, line

 

Number Street

l:l Schedule G, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State 7 7 7 7 7 7 77 7 7 ZlP Code j j 7 7 1
§
El Schedule D, line l
Name .__..__..
n Schedule E/F, line §
Number arrest m Schedule G, line l
§
§ City State ZlP Code
|;| [:l Schedule D, line
z Name _
El Schedule Ei'F. line
Number street El Schedule G, line
City State ZlP Code
l:l Schedule D. line
Name
Cl Schedule E/F. line
Number street El Schedule G, line _
§ city 77 7 7777¢777 77 7 77 state ziPcotis j 7
§:l Schedule D, line
Name _
a Schedule Ei'F, line
Number Sueet El Schedule G, line
City j j 77¢§1§13 _ j j 77 Z7|F'7Code7 g 7 7 _ v
§ El Schedule D, line
Name _
l;l Schedule E/F, line
Number S,reel EI Schedule G. line
City j S_l.ate 7 Z|F' Code
§ Cl Schedule D, line
Name _
Cl Schedule EIFl line
Number Straet 0 Schedule G, line
E City State ZlP Code
cl Schedule Dl line
Name _
El Schedule E/F, line
Number street Cl Schedule G. line _
City State ZiP Code

 

 

Officlal Form 106H Schedule H: ¥our Codebtors page _ of

Case 6:19-bl<-00873-KS.] DOC 2 Flled 02/11/19 Page 25 of 29

Fiil in this information to identify your case:

centum Kenneth Al'royo De Rosarlo

First Name Middle Name Last Name

 

Debtor 2
(Spouse. lffl|i`ng) Fit.sl Name Middie Name Lastname

 

Uniied Siates Bani<ruptcy Cou:tfor inez |Vlidd|e District of F[orida

Case number Ci'lBCk if this iSi

lltlcnown)
Cl An amended filing

El A supplement showing postpetition chapter 13
income as of the following date:

OfflClal FOi'i'i'l 'iOSl m
Schedule l: Your income tent

Be as complete and accurate as possible. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing ]ointly, and your spouse is living with your include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Descrlbe Emp|oyment

_1. Fiil in your employment
: information Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

if you have more than one job,
attach a separate page with

information about additional E"'P'°ym°'“ Status m Emp*°yed m Emp|°yed
employers m Not employed El Not employed
include part-time, seasonal, or
self-employed work.

Occupatlon

 

Occupation may include student
or homemaker, if it applies

Emp|oyer’s name

 

Employer's address

 

Number Sireet Number Street

 

 

 

City State ZlP Code City State Z|F' Code

How long employed there?

m Give Detal|s Abou't Month|y income

Estimate monthly income as of the date you file this form, if you have nothing to report for any llne. write $0 in the space include your non-filing
spouse unless you are separated

|f you or your non-filing spouse have more than one employer, combine the information for ali employers for that person on the lines

below. if you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

21 List monthly gross wages, satary, and commissions (before all payroll

 

deductions). lt not paid monthly, calculate What the monthly Wage would be. 2. $ 0_00 $
3. Estimate and list monthly overtime pay. 3l + 5 0.00 + $
` 4. Calcuiate gross income. Add line 2 + line 3. 4. $ 0'00 $

 

 

 

 

 

Ofi'iclal Form 106| Schedule |: Your income page 1

Case 6:19-bi<-00873-KS.] Doc 2 Filed 02/11/19 Page 26 of 29

 

 

 

seven Kenneth ArrOyO De Rosarlo case number irwin
Flrst Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
ggn-fillng §pgg§§
Copyllne4here') 4. $ G-OO $

. 5. List all payroll deductions:

 

 

 

 

 

 

 

5a. Tax, Medicare, and Socia| Security deductions 5a. $ 0.00 $
5b. Mandatory contributions for retirement plans 5b. $ Q.QQ $
5c. Voluntary contributions for retirement plans 5e. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
5e. insurance 5e. $ O-OO $
5f. Domestlc support obligations 5f. $ O-OO $
5g. Union dues 59. $_0'00 5
5b. Other deductions. Specify: 5h. + 5 + 5
_ e. Add the payroll deductions Add lines 5a + 5b + sc + sd + se +sf + sg + 5h. s. s 0.00 3
7. Calcuiate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $
§ s. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses and the total $ 0 00 $
monthly net income. Ba. "_"-`__"
sb. interest and dividends ab. $ 0.00 s
Bc. Family support payments that you, a non~flllng spouse, or a dependent
regularly receive
include alimony. spousal support, child support maintenance divorce $ 0 00 $
settlement and property settlement BC. _'
Bd. Unemp|oyment compensation Bd. $ 000
Se. Social Security Be. $ 1 QO0.00
Bf. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receivel such as food stamps (beneiiis under the Supplemerrtal
Nutrition Assistance_Program) or housing subsidies
specify; Unmarried Partne_r/Roommate sr $ 1 300.00 5
Bg. Pension or retirement income Bg. $ 0.00 3
Bh. Other monthly income. Specify: 8h. + s 0.00 + $
s. Add all other lncome. Add lines 8a + 8b + 8c + Bd + Be + Bf +Sg + Bh. 9. $ 2,300.00 $
10. Calcuiate monthly income. Add line 7 + line 9. 2 300 00 _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $_-'__'- + $ _ $ 2'300'00

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner. members of your household, your dependents your roommates. and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify; Unmarried Partner/Roommate

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Si.immary of Your Assets and l.i'abr‘ii'ti‘es and Ceriai'n Statr'sti'cai information if it applies

f 13. Do you expect an increase or decrease within the year after you file this form?
No.

 

 

 

 

 

11_+ 3 0.00
12_ $ 2,300.00
Combined

monthly income

 

n Yes. Explain:

 

 

Ofi'lcia| Form 106| Schedule I: Your income

page 2

 

Case 6:19-bi<-00873-KS.] Doc 2 Filed 02/11/19 Page 27 of 29

Fiil in this information to identify your case:

D bi 1 Kenneth Arro o De Rosario . . .
e or FirSlNarr\a Mlddls game LastName Check |f !hrS |S:

cebiurz El An amended filing

(Spnu$€. iffilirlg) FirslNari\e Midi:i|e Name LaslName
n A supplement showing postpetition chapter 13
|I expenses as of the following date:

 

United States Bankruptcy Court for the: N|idd|€ DiStrin 0\’ F|OridE

 

%?::D:f:;nber MM f DDi YYYY

 

 

Officia| Form 106J
Schedule J: ¥our Expenses izns

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known}. Answer every question.

m Describe ¥our Household

i. ls this a joint case?

 

 

g No_ Go to line 2.
cl Yes. Does Debtor 2 live in a separate household?

n No
\;l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separaie Househoid of Debtor 2.

 

2. Do you have dependenis? g NO

 

 

 

 

 

 

 

Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and i;l Yigsl Fiii gut this information for Debtor1 or Debtor 2 age with you?
Debet' 2. each dependeni.......................... n
Do not state the dependentsl n NO
names. Yes
E] No
i:l Yes
cl No
m Yes
a No
n Yes
m No
n Yes
3. Do your expenses include M No

expenses of people other than n
yourself and your depen¢dents`? n _YGS 7

m Estimate Your Ongoing Monthiy Expenses

Estirnate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill ln the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule i'.' Your income (Official Form 106|.) Your expenses
4. The rental or home ownership expenses for your residence. include hrst mortgage payments and 700 00
any rent for the ground or lot. 4. $ '

if not included in line 4:

4a Reai estate taxes 4a. $ O.UO
4b. Property, homeowner’s, or renter's insurance 4b. $ O.UO
4c. Home maintenance. repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ O-OO

Ofl'iciai Forrn 106J Schedule J: \’our Expenses page 1

Case 6:19-bl<-00873-KS.] Doc 2 Filed 02/11/19 Page 28 of 29

 

 

 

 

 

 

 

Case number iirknawni

 

centum Kenneth Arroyo De Rosario
FirstNama Midd|e Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a E|ectricity, heai, natural gas
Gb. Water, sewer, garbage collection
sc. Te|ephone. cell phone, |nternetl satel|ife, and cable services
6d. Other. Specify:
7. Food and housekeeping supplies
8. Chi|dcare and children’s education costs
9. Clothing, iaundry, and dry cleaning
10. Persona| care products and services
11. Medica| and dental expenses
12. Transportation. include gas. maintenance, bus or train fare.
Do not include car payments
13, Entertainment, clubs, recreation, newspapers, magazines, and books
14, Charitab|e contributions and religious donations
15. insurancel
Do not include insurance deducted frorn your pay or included in lines 4 or 20.
15a. Life insurance
15b. Hea|th insurance
15c. Vehic|e insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. installment or lease payments:
17a. Car payments for Vehic|e 1
17b. Car payments for Vehic|e 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenancel and support that you did not report as deducted from
your pay on line 5, Schedule i', Vour income (Ofi’icia| Form 1Dt`>|i.
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule i: Your income.

Oi"ficia| Form 106J

20e. Morlgages on other property

20b. Real estate taxes

20e. Property, homeowner's, or renter's insurance
20d. |V|aintenance, repair, and upkeep expenses

20e. Homeowner’s association cir condominium dues

Schedule J: Your Expenses

Ea.
Bb.
6c.
6d.

15a.
15b.
15<:.

15d.

16.

1?a.
17b.
17c.

17d.

18.

19.

20e.

2in.

20e.

2i]d.

209.

 

Your expenses

$ 0.00
$ 200.00
$ 0.00
$ 350.00
$

$ 300.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 400.00
$ O.UO
$ 0.00
3 0.00
3 0.00
$ 1 19.00
$

$

$ 900.00
$

$

$

5 0.00
$

$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ O.UO

_ page 2

Case 6:19-bi<-00873-KS.] Doc 2 Filed 02/11/19 Page 29 of 29

Debtor 1 Kenneth Arroyo De Rosario Case number iirimowni

Firsi Name Mlddle Name Last Name

21. Other. Specify:

 

22. Calcuiate your monthly expenses.
223. Add lines 4 through 21 .
22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from Oiiicia| Form 106J~2

22c, Add line 22a and 22b. The result is your monthly expenses

23. Calcuiate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule i.
23b. Copy your monthly expenses from line 22c above.

23c. Subtraci your monthly expenses from your monthly income.
The result is your monthly net income

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For exampie, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No. 7
n YSS- ; Exp|ain here:

OtHcial Form iOGJ Schedule J: ‘(our Expenses

 

21.

22a.

22b.

22c.

23a.

23b.

236.

 

 

 

 

 

+$
$ 2,969.00
$ 0.00
5 2,969.00

$ 2,300.00

_$ 2,969_00

5 -669.00

 

page 3

 

 

